Citation Nr: 0204855	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  98-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral fixed 
flexion of the fourth and fifth fingers.


REPRESENTATION

Appellant represented by:	Mr. Mark R. Lippman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Ralph Stiehm, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
December 1961 to May 1966.

In January 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, determined 
the veteran had not submitted new and material evidence to 
reopen a previously denied claim for service connection for 
bilateral fixed flexion of the fourth and fifth fingers.  He 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).  And in April 1999, as support for his claim, he 
testified at a video-conference hearing before the 
undersigned Acting Member of the Board.  After considering 
his hearing testimony and the other evidence of record, the 
Board remanded the case to the RO in August 1999 for further 
development and consideration.  Upon completing the 
development requested, the RO continued to deny the claim and 
returned the case to the Board.

The Board issued a decision in March 2000 also concluding 
that new and material evidence had not been submitted.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).

In October 2000, during the pendency of the appeal to the 
Court, the veteran's representative and the VA General 
Counsel filed a joint motion requesting that the Court vacate 
the Board's decision and remand the case for readjudication.  
The Court granted the joint motion for remand (JMR) later in 
October 2000 and returned the case to the Board for 
compliance with the directives specified.



FINDINGS OF FACT

1.  Service connection for bilateral fixed flexion of the 
fourth and fifth fingers previously was denied by the Board 
in August 1997 because there was no medical evidence of 
record suggesting that the veteran's bilateral Dupuytren's 
contracture deformity was a residual of his service in the 
military-including trauma he purportedly sustained in 1964.

2.  Some of the medical and other evidence submitted since 
that decision suggest that his bilateral fixed flexion 
deformity of his fourth and fifth fingers is likely a 
residual of fractures and lacerations that he sustained to 
these fingers in that incident; this evidence bears directly 
and substantially on the etiology of his bilateral fixed 
flexion deformity, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of this claim.

3.  There also is an independent medical expert opinion of 
record, however, indicating the veteran's bilateral fixed 
flexion deformity is not a residual of his service in the 
military-including any trauma that he may have sustained; 
the opinion lists other more likely causes, including his 
constitutional predisposition for developing this deformity 
due to his diabetes, his history of heavy alcohol intake, and 
the fact that only one hand reportedly was injured in service 
but both hands are affected symmetrically by this condition 
currently.

4.  The medical evidence of record against granting service 
connection for the bilateral fixed flexion deformity is more 
probative of the dispositive issue of causation than is the 
medical evidence supporting the claim.




CONCLUSIONS OF LAW

1.  The Board's August 1997 decision denying service 
connection for bilateral fixed flexion of the fourth and 
fifth fingers is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. §§ 20.1100, 20.1105 (2001).

2.  New and material evidence has been submitted since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a), (c) (2001).

3.  After a de novo review of the record, however, the 
veteran's bilateral fixed flexion deformity of his fourth and 
fifth fingers is not due to an injury incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim

Service connection for bilateral fixed flexion of the fourth 
and fifth fingers previously was denied by the Board in 
August 1997 because there was no medical evidence of record 
suggesting that the veteran's bilateral Dupuytren's 
contracture deformity was a residual of his service in the 
military-including trauma that he purportedly had sustained 
in 1964 when he slipped while using a 60-pound 
"bell or barrel rammer," crushing his hands against a tank.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See also Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  The Board further noted that, 
since the veteran was a layman, he did not have the necessary 
training, expertise or experience-himself, to give a 
competent opinion on the determinative issue of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, even his oral testimony, under oath, 
during his hearing in June 1997 was not sufficient to 
establish the requisite medical nexus to link his disability 
to service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Hasty v. Brown, 13 
Vet. App. 230 (1999).

When the Board already has denied a claim for a VA benefit, 
the decision is final and binding on the veteran unless the 
Chairman of the Board determines that reconsideration is 
warranted or another exception to finality applies-such as 
the decision was clearly and unmistakably erroneous or the 
veteran submits evidence that is both new and material to the 
case; otherwise, no claim based upon the same factual basis 
shall be considered.  See 38 U.S.C.A. §§ 7103, 7104; 
38 C.F.R. §§ 3.105(a), 3.156(a), 20.1100; Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim; there is no 
requirement that the evidence in question "change the 
outcome" of the prior adjudication to be considered new and 
material.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  And in determining whether the evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that materiality contemplates evidence 
that "tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  VA first must determine whether new 
and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, VA may evaluate the merits after ensuring the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) 
and Winters v. West, 12 Vet. App. 203 (1999) (en banc).

The rather recently enacted Veterans Claims Assistance Act of 
2000 (the "VCAA") eliminated the requirement of submitting 
a well-grounded claim before receiving assistance from VA in 
developing the claim.  See Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  The VCAA 
since has been codified, as amended, at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This new law not only eliminated the concept of a 
well-grounded claim but also redefined VA's obligations 
insofar as notifying the veteran of the type of evidence 
needed to substantiate his allegations and complete his 
application and assisting him in obtaining supporting 
evidence-including, if necessary, having him examined 
or obtaining a medical opinion by other means.  Id.  The 
Board also recognizes that the regulation concerning what 
constitutes new and material evidence, in particular, was 
amended.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  But the change to 
38 C.F.R. § 3.156(a) only applies to petitions to reopen that 
were received on or after August 29, 2001.  The veteran filed 
his petition to reopen his claim on August 21, 1997, nearly 4 
years prior to the date for considering his petition under 
the new regulation.  Therefore, the amended regulation does 
not apply in this particular instance insofar as the 
definition of what constitutes new and material evidence.

And as for the other procedural due process requirements of 
the VCAA, there is no prejudice to the veteran in going ahead 
and proceeding with this decision-without first remanding 
the case to the RO for specific consideration of this new 
law-because the Board is reopening his claim under the more 
liberal Hodge standard.  Also, the rating decision appealed 
and the statement of the case (SOC) duly apprised the veteran 
of the evidence needed to reopen his claim.  He also had an 
opportunity to testify at a video-conference hearing in April 
1999, and the Acting Member of the Board signing this 
decision conducted that hearing.  Furthermore, the Board 
remanded this case to the RO in August 1999, partly to obtain 
additional VA treatment records, but also specifically to 
notify the veteran of the need to submit supporting medical 
nexus evidence linking his disability to service.  He 
responded by submitting a medical statement dated in October 
2000, which was received at the Board in February 2001.  And 
even more recently, in October 2001, the Board obtained an 
independent medical expert opinion addressing the dispositive 
issue of causation; the Board received that opinion in 
November 2001.  But aside from that, after receiving that 
independent medical expert opinion, the Board also gave the 
veteran and his representative an opportunity to respond to 
it by submitting still other evidence and/or written 
argument.  And they since have submitted even more medical 
evidence dated in November 2001, which the Board received in 
December 2001 and January 2002.  And although they did not 
waive their right to have the medical evidence most recently 
submitted initially considered by the RO, the Board now has 
authority to consider this evidence-in the first instance, 
without remanding the case to the RO.  See 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  Also, the representative submitted another, 
even more recent statement in February 2002 indicating they 
had no additional evidence or argument to submit, and that 
the Board should proceed to adjudicate the claim at its 
earliest convenience.  So that, in effect, was tantamount to 
giving the Board the go ahead to consider this evidence.  
Consequently, there is no legitimate reason for remanding 
this case to the RO for specific consideration of the VCAA 
since VA already has complied with the spirit of this new 
law, if not the exact letter of it, meaning the veteran is 
not prejudiced by the Board going ahead and deciding 
his appeal.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
Fossie v. West, 12 Vet. App. 1 (1998).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
the requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case....); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (...remands which 
would only result in unnecessarily imposing additional 
burdens on VA...are to be avoided.).

The evidence submitted since the Board's August 1997 decision 
includes the report of a January 25, 1994, X-ray at a VA 
medical center (VAMC)-wherein the staff radiologist 
indicated that the veteran's bilateral fixed flexion 
deformity of his fourth and fifth fingers "could be" due to 
an old fracture or exostosis.  That reference to an old 
fracture apparently was in response to the veteran's 
indication when initially examined in the outpatient 
orthopedic clinic at that VAMC earlier that day that he had 
sustained a "crush injury" to his hands while in service, 
in 1964.  Even more importantly, however, the veteran also 
has submitted an additional statement from a private doctor, 
dated in October 2000, indicating that he had reviewed the 
report of a July 1995 VA compensation examination and, 
based on that review, he believed the fracture and laceration 
the veteran sustained during service in 1964 "caused" his 
bilateral fixed flexion deformity of his fourth and fifth 
fingers.  Consequently, this evidence, especially when 
considered collectively along with pictures the veteran 
submitted of himself from service wearing a bandage on his 
right hand (albeit not his left) is sufficient to reopen the 
claim.  Pollard v. Brown, 6 Vet. App. 11 (1993); Moray v. 
Brown, 5 Vet. App. 211 (1993); Spalding v. Brown, 10 
Vet. App. 6, 11 (1996).


II.  Whether the Veteran is Entitled to Service Connection

Once a claim is reopened, the Board is no longer required to 
presume that medical evidence favorable to the claim is 
credible and sufficiently probative.  See Justus, 3 Vet. App. 
at 513.  Indeed, it is the Board's responsibility once at 
this stage to determine whether the totality of the evidence 
supports the claim or is approximately evenly balanced for 
and against it-in which case the veteran prevails, or 
whether instead the preponderance of the evidence is against 
the claim-meaning it must be denied.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  See, too, 
Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).

To show that the veteran is entitled to service connection 
for the condition at issue, there must be medical evidence 
not only confirming that he has the condition alleged, but 
also medical evidence showing a connection (i.e., a nexus or 
link) between him developing this condition and his service 
in the military-including any trauma that he may have 
sustained to his hands or fingers while on active duty.  See, 
e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Since the Board must conduct a de novo review of the record, 
a summary of the relevant facts will be very helpful in 
explaining the reasons and bases for reopening the claim-but 
not granting service connection.

The veteran's service medical records (SMRs) show that his 
November 1961 enlistment examination was completely negative 
as to complaints and diagnoses of, or treatment for, a 
disorder involving his fingers.  He began serving on active 
duty in the military in December 1961.

January 1962 clinical notes from service show a history of 
nodules over the third left proximal interphalangeal (PIP) 
joint and the fourth left PIP joint.  January 1962 SMRs also 
indicate the veteran gave a long history of morning stiffness 
of the hands prior to entering service and a 6-month history 
of having firm, non-tender, pea-sized nodules that had 
developed on the ring finger of his right hand and the middle 
finger of his left hand at the PIP joint.  A follow-up 
consultation included X-rays of his hands, which were 
negative.  There apparently was insufficient evidence to 
confirm the provisional diagnosis of rheumatoid arthritis.  
In February 1962, a biopsy of a rheumatoid nodule of the 
third finger of the left hand was performed.  No diagnosis 
was provided.  Swelling of the right ring finger and left 
middle finger was noted in April 1962.  May 1962 sick call 
reports noted a growth on the proximal phalangeal joint of 
the fourth digit of the right hand and third digit of the 
left hand.  X-rays of the hands taken in June and July 1962 
showed no osseous or joint defects present.  A July 1962 
report of hospitalization showed complaints of stiffness and 
pain involving several different joints, beginning one and 
one-half years previously.  Symptoms were morning stiffness 
in the hands that disappeared with calisthenics or moving 
about.  The veteran reported that the stiffness had worsened.  
Physical examination of the joints showed no evidence of any 
swelling, tenderness, or limitation of movement.  The veteran 
complained of pain-especially in the metacarpophalangeal 
(MCP) and PIP joints.  When asked to flex both hands, he 
could not do so completely, complaining of tenderness and 
pain.  There were no subcutaneous nodes.  There also was no 
muscular weakness, except that the veteran could not close 
his hand or make a tight fist.  X-rays of his hands showed no 
deformities and were interpreted as normal.  There was no 
evidence of any arthritic changes.  The examiner concluded 
the veteran did not have rheumatoid arthritis or fibrositis.  
There was no evidence of any active inflammatory disease.  
The diagnosis was arthralgia of the hands, knees, ankles, 
cervical and lumbar spines, etiology unknown, existed prior 
to enlistment, not in line of duty, not aggravated by 
service.  The veteran again complained of painful hands in 
July and August 1962.

September 1963 clinical notes showed tender PIP joints, and 
some fusiform swelling of interphalangeal joints with 
subcutaneous nodules, suggestive of rheumatoid arthritis.

In July 1964, the veteran complained of lumps on the third 
finger of his right hand and fourth finger of his left hand 
on top of the second joint.  X-ray examination revealed no 
bony involvement or abnormalities.  A knot on the knuckles 
was reported in August 1964.  The veteran alleges that he 
sustained trauma to his hands in August 1964, while in Japan, 
when he slipped while using a 60-pound "bell or barrel 
rammer," which crushed his hands against a tank.  An August 
1964 X-ray examination of his hands was negative for signs of 
fracture and/or bony abnormalities.

The veteran was seen at sick call in January 1965 for a two-
inch laceration wound on the little finger of his right hand, 
which was sutured.  The finger became infected and swollen 
later that month, requiring a protective dressing.  [The 
veteran since has submitted pictures of him in service 
wearing a bandage on the little finger of his right hand-the 
fifth digit.]

Records from service also show that, between April and 
September 1965, the veteran was seen on at least 9 different 
occasions for clinical consultations.  There was no 
reference, however, to the January 1965 trauma and his 
fingers.

The veteran's April 1966 separation examination noted a one-
half-inch scar on the back of his right hand.  His 
extremities were evaluated as normal.  His period of service 
in the military ended in May 1966.

Evidence dated after the veteran's discharge from service 
includes the report of a January 1985 VA medical 
examination-when he indicated that his right hand had been 
caught on the right side of the steering wheel, causing him 
to lose control of his vehicle.  X-ray examination of his 
right hand revealed the fourth and fifth digits to be held in 
relative positions of flexion at the PIP joints, with no 
evidence of other abnormality.  He reported a right hand 
injury in Japan in 1964, in which the hand was fractured and 
lacerated, and healed in the flexed position.  A loss of 
extension was noted in the right fourth and fifth fingers.  
The veteran complained of pain and swelling in his right 
hand. Examination of his fourth and fifth fingers showed that 
they were fixed in flexion; the PIP joints were at 90 
degrees.  The palmar tissue was tender.  Sensation was 
normal.  The diagnosis was residual injury of the right hand 
with fixed flexion deformity of the fourth and fifth fingers.

In the report of a January 25, 1994, X-ray at a VA medical 
center (VAMC) the staff radiologist confirmed the veteran 
has:  1) a flexion deformity of several digits, bilaterally, 
and 2) a deformity of the head of the fifth metacarpal bone 
on the right-which "could be" due to an old fracture or 
exostosis.  That reference to an old fracture apparently was 
in response to the veteran's indication when initially 
examined in the outpatient orthopedic clinic at that VAMC 
earlier that day that he had sustained a "crush injury" to 
his hands while in service, in 1964.  The staff radiologist 
further indicated the veteran had 3) degenerative 
osteoarthritis of his third digit.

The veteran underwent another VA medical examination in 
February 1994.  He reported a post-service car accident in 
1966 where he lost one-half of his left index finger.  He 
complained of numbness of the fingers, and stated that he 
could not use them or hold anything with them.  The fourth 
and fifth fingers of both hands were said to be painful and 
fixed in the flexed position.  Examination of the hands 
revealed flexion contractures of the fourth and fifth 
fingers.  An old healed scar was noted at the folds of the 
flexor skin region of the MCP region of the hand.  Skin 
lacerations of about three-fourths to one inch were noted on 
the fourth and fifth fingers, bilaterally.  Problems were 
noted with the flexor tendons of the fourth and fifth fingers 
on the right hand, in addition to extensive scar tissue in 
the palmar fascia of both hands.  The fourth and fifth 
fingers were stiff and could not be moved.  X-rays revealed 
an old fracture of the distal fifth metacarpal of the 
right hand.  The diagnoses were:  Dupuytren's contracture, 
moderately severe, of the fourth and fifth fingers 
bilaterally; an old fracture of the distal right 
fifth metacarpal, healed with some deformity; and scars 
across the creases of the fourth and fifth fingers on both 
hands at the MCP joints.


The veteran has submitted lay statements from two friends 
dated in May 1995 which basically state that he cannot 
straighten his fingers, has no grip strength, and is in pain 
most of the time.  A May 1995 lay statement from the 
veteran's wife says that she met him two days after his 
discharge from the military, and that his hands would become 
swollen, requiring them to be soaked in Epsom salts.  She 
also stated that his bent fingers would catch on the gear 
shift and steering wheel of his truck, and that he would 
double over in pain due to catching his fingers on things.

The veteran most recently underwent a VA medical examination 
in July 1995.  He complained that he could not have anything 
done about the Dupuytren's contractures of the fourth and 
fifth fingers of both hands.  A VA physician had earlier told 
the veteran that the tendons could possibly be stretched, and 
if that were unsuccessful, the fingers would have to be 
amputated.  The veteran complained that he could not get an 
appropriate job because he could not use his fingers.  
Physical examination noted that the veteran was limited 
because of the Dupuytren's contractures, which were very 
tight.  The fingers were reported to be not into the skin.  
The veteran could make a fist with the long index and thumb 
fingers on both hands, particularly on the left.  The left 
index finger was amputated at the PIP joint due to the post-
service car accident.  Review of X-rays revealed a healed 
fracture of the right fifth metacarpal with some angulation.  
The left hand showed a fracture with some angulation of the 
distal portion of the proximal phalanx of the left long 
finger.  The diagnoses were:  (1) fracture of the 
fifth metacarpal of the right hand with angulation, healed; 
(2) fractures of proximal phalanx, distal portion, of the 
long finger with angulation of the left hand; 
and (3) bilateral severe Dupuytren's contracture of the 
fourth and fifth fingers of both hands.  The examiner 
recommended that the veteran visit a hand surgeon to possibly 
straighten the fingers and allow some use of them.

A private osteopathic physician indicated even more recently, 
in an October 2000 statement, that, after reviewing the 
results of the July 1995 VA medical examination, he believes 
the fracture and laceration the veteran sustained to his hand 
during service, in 1964, has caused his bilateral fixed 
flexion deformity of his fourth and fifth fingers.

In October 2001, the Board obtained an independent medical 
expert (IME) opinion from a physician specializing in 
orthopedic disorders.  The Board received the opinion in 
November 2001.  And in response to the specific questions 
posed in the Board's request for this opinion, the IME 
indicated:

1.  Dupuytren's contracture appears to be the 
correct diagnosis for this veteran's hand 
disability.  The contractures of the fourth 
and fifth fingers of both hands together with 
the thickened palmar fascia are typical of 
Dupuytren's.

2.  The etiology of Dupuytren's contracture is 
several fold.  There is frequently a genetic 
aspect to it such that certain ethnic groups 
such as northern Europeans and Irish and 
Australians have a higher propensity to 
develop Dupuytren's contracture.  However, 
there are other constitutional factors that 
come into play, particularly past histories of 
alcohol intake as well as diabetes.  The 
medical record shows that the veteran is 
diabetic and has a history of excessive 
alcohol intake.  Dupuytren's contracture 
develops spontaneously in these people and 
does not require trauma to cause them.

3.  In January of 1965 the veteran sustained 
an injury to one of his hands causing a 
laceration to his right hand.  The 
relationship between Dupuytren's and trauma is 
not fully clear.  One aspect on which is 
generally agreed is that if a person does have 
the predisposition to having Dupuytren's, such 
as genetic factors, then an episode of trauma 
followed by the appearance of the contractures 
(which did not exist before) within weeks or 
certainly no longer than months following, can 
be considered causally related to the trauma.  
However, this is not the case that I can 
gather from this veteran's case.  He has 
developed Dupuytren's in both hands in a 
symmetrical fashion (the small and ring 
fingers of both hands).  The injury in 
question was to the right hand only and there 
is no indication from the chart that there was 
rapid appearance of contractures following the 
episode of trauma.

In summary, said the IME, this veteran seems to 
have Dupuytren's contracture of both hands.  He has 
the constitutional predisposition to developing 
Dupuytren's in that he is diabetic with a history 
of heavy alcohol intake.  It is my opinion that he 
would have developed the signs and symptoms of 
Dupuytren's contracture irrespective of the injury 
that he sustained in January of 1965 while on 
active duty.

In response to the IME opinion, the veteran submitted an 
additional medical statement dated in November 2001 from 
another private physician.  The private physician indicated 
that he recently had seen the veteran in consultation (just a 
few days earlier in November 2001), and that he has a history 
of an injury to his hands while in the military in 1964.  The 
private physician also indicated the veteran is currently 
complaining of pain in his hands and limitation of activity 
due to his condition-referring to the bilateral Dupuytren's 
contractures deformity of his fourth and fifth fingers that 
was noted on objective physical examination.  The private 
physician also said the veteran's grip and muscle strength is 
decreased and rated at 2/5, bilaterally.  Therefore, 
concluded the private physician, the veteran is unable to do 
work with his hands due to this disability.

Although that private physician concluded the veteran is 
unable to work due to his bilateral Dupuytren's contractures, 
that medical opinion does not address the dispositive issue 
in this appeal-that being, whether the Dupuytren's 
contractures deformity is causally related to the veteran's 
service in the military or, instead, to other unrelated 
factors.  So the medical opinion of that private physician 
has little to no probative weight in addressing this 
determinative issue.  The medical opinion of the other 
private physician (the osteopath) who prepared a statement on 
the veteran's behalf in October 2000, while more probative, 
still does not provide a sufficient basis to grant service 
connection when compared to the contrary medical opinion of 
the IME.  The Board believes the medical opinion of the IME 
is most probative of the determinative issue of causation 
because he fully explained the rationale underlying his 
professional opinion, whereas the private osteopath did not 
and for that matter did not even attempt to.  Rather, he only 
made a blanket, very generalized statement that there is a 
relationship between the veteran's injury in service and the 
development of his Dupuytren's contractures.  But the private 
physician did not provide any medical or other analytical 
reasoning whatsoever for concluding this.  Also, from the 
context of his statement, it appears he only reviewed the 
report of one VA medical examination (the one in July 1995), 
not the entire record on appeal.  Although the Board may not 
totally ignore a medical opinion that is favorable to the 
claim, such as this one, the Board certainly is free to 
discount the credibility of this physician's statement so 
long as the Board provides adequate reasons and bases for its 
determination.  Sanden v. Derwinski, 2 Vet. App. 97, 100-01 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  
Also, medical nexus opinions decline in probative value 
where, as here, the physician fails to discuss the veteran's 
pertinent medical history, which is documented in the record 
on appeal.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  See also Owens 
v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

The IME, on the other hand, reviewed all of the pertinent 
medical and other evidence of record and discussed its 
applicability to the specific facts at hand-noting there are 
other factors clearly shown by the record to support 
concluding that the veteran did not develop the Dupuytren's 
contractures as a result of his service in the military, 
including any injury that he may have sustained while on 
active duty.  The IME cited, instead, the veteran's diabetes 
and history of excessive alcohol intake as obvious factors 
that predisposed him to developing the Dupuytren's 
contractures, regardless of any injury in service.  The IME 
also cited the fact that the condition is affecting both of 
the veteran's hands, not just one-and very symmetrically at 
that (i.e., the same fingers on each hand) as further reason 
for concluding that his Dupuytren's contractures are not 
related to his military service because he only had a 
documented injury to his right hand while in service, not his 
left hand.  The IME also readily acknowledged the possibility 
that trauma may, in certain instances, cause Dupuytren's 
contractures, but that the specific evidence in this case 
does not support this conclusion in this particular instance 
because there were no relevant manifestations (of cardinal 
symptoms, etc.) during the weeks and months immediately after 
the trauma in question.  And that, again, was only after 
applying the specific facts of this case to commonly accepted 
medical principles based on a longitudinal review of the 
entire record, not just certain pieces of evidence standing 
alone.  The IME also has professional expertise in the 
particular branch of medicine at issue (orthopedics), whereas 
the private physicians who submitted statements on the 
veteran's behalf do not.  This, too, is a consideration to be 
borne in mind when weighing the medical opinions for and 
against the claim.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

Furthermore, the notation on the January 25, 1994, X-ray at 
the VAMC that the Dupuytren's contractures "could be" due 
to an old fracture or exostosis is speculative-at best.  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Moreover, it 
appears to have been based mostly, if not entirely, on the 
not totally substantiated history of an injury in service 
to both hands (and not just one) as recounted by the veteran, 
himself.  And this is significant because he is an interested 
party in the outcome of this adjudication.  See, e.g., Reonal 
v. Brown, 5 Vet. App. 458 (1993).

For the above reasons, the Board finds the IME opinion to be 
far more probative of the cause of the veteran's Dupuytren's 
contractures than the medical opinions of the other 
physicians to the contrary.  And the Court has held that the 
Board's decision to adopt an IME's opinion can satisfy the 
statutory requirement of an adequate statement of reasons and 
bases where the IME has fairly considered the material 
evidence which appears to support the veteran's position.  
See Wray v. Brown, 7 Vet. App. 488 (1995).  Here, the IME 
has.


The various statements from the veteran, his representative, 
wife, and friends purporting to link his Dupuytren's 
contractures to an injury in service have no probative value 
since all of them are lay persons and, therefore, do not have 
the medical expertise and/or training to give a probative 
opinion on the determinative issue of medical causation.  See 
Espiritu, 2 Vet. App. at 494-95; see also Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).

For the above reasons, the preponderance of the evidence is 
against the claim, so the benefit-of-the-doubt doctrine does 
not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).


ORDER

The petition to reopen the claim for service connection for 
the bilateral fixed flexion deformity of the fourth and fifth 
fingers is granted, but service connection is denied.


		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

